Exhibit 10.14 Memorandum of Intention between Sochi State University of Tourism and Recreation And The University of Miami/Vemics Inc. Aims of Memorandum The parties have agreed to carry out cooperative activities aimed at extension of education, syllabus development, research work, academic student and teacher exchange. The parties will also look at other favorable opportunities for the accomplishment of educational activities between two Universities and pursue on an exclusive basis contracts to provide language training services to the Olympic committee, the City of Sochi and the Krasnodar Region. 2. [sic] Preliminary activities. The parties have agreed that before signing a formal agreement on cooperation the parties should carry out the following: - to hold marketing study 3.
